BLODGETT, J.
Action to recover rent claimed due for the months of August, 1931, to October, 1931, inclusive,. amounting to $303.18.
Heard without the intervention of a jury.
The issue is as to whether defendant Brayton is responsible for the rent and the Belton Candy Company a name, although not registered, under which defendant carried on the candy business.
On May 8, 1931, defendant leased the machinery for manufacturing candy to one Gibson, doing business as the Bel-mar Candy Company. The tenancy was from month to month.
June 13, 1931, defendant notified plaintiff she was vacating the premises June 30, 1931, by a written notice (Plff’s Ex. A). The machinery claimed to be leased to Gibson was not moved until some time in October, 1931.
Defendant claimed to have notified plaintiff that she had leased the business to Gibson, but .there appears no written notice to that effect on the record, or any evidence showing agreement on part of plaintiff to accept Gibson as a tenant, except acknowledgment of certain payments on account by Gibson from time to time. No receipts for such payments were introduced as showing what such payments were made for.
The Court is of the opinion that an abandonment of the tenancy by defendant has not been shown or accepted by plaintiff.
Decision for plaintiff for $303.18.